Citation Nr: 1530830	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  13-32 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a right knee disability.

2. Entitlement to service connection for a right wrist disability.

3. Entitlement to service connection for a bilateral foot disability.

4. Entitlement to service connection for sleep apnea.

5. Entitlement to an increased initial rating for degenerative disc disease of the lumbar spine, currently rated 10 percent disabling.

6. Entitlement to a compensable initial rating for left knee strain.

7. Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from July 1998 to July 2010.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for a right knee disability, bilateral foot disability and sleep apnea; entitlement to increased ratings for degenerative disc disease of the lumbar spine and left knee strain; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a current right wrist disability.  



CONCLUSION OF LAW

2. The criteria for service connection for a right wrist disability have not been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(d) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

Here, the duty to notify was satisfied by way of a letter sent to the Veteran in July 2010 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  This letter also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA service treatment records and VA treatment records.  The Veteran submitted statements and buddy statements.  He was afforded a Compensation and Pension examination in July 2011.  The examiner reviewed the claims file and examined the Veteran.  As discussed below, an etiology opinion regarding the right wrist was not provided as no pathology was found on examination.  Notably, the Veteran appears to have had an examination in September 2010; however, this was for Gulf War purposes.  No etiology opinions were provided.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131 (West 2014).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1) (2013).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

The Veteran seeks service connection for a right wrist disability.  Service treatment records dated January 2010 show the Veteran fell and injured his right wrist the day prior to treatment.  He reported that while at the gym, he stumbled and fell forward onto the forearm and hand.  His hand and wrist had been painful since the fall.  The provider noted that the hand was tender to palpation on the lateral side over the 5th metacarpal.  No visible swelling or bruising was observed.  The hand had full range of motion.  X-rays of the wrist were normal.  The diagnosis was contusion of the right hand.  A prescription for a wrist splint was provided.  No further right wrist complaints were noted in the service treatment records.  The Veteran had an examination in July 2010 for the purpose of separation from service.  He reported back and knee pain but did not report right wrist pain.  He denied having localized joint swelling, limb pain, and limb swelling.

The Veteran had Compensation and Pension examinations in September 2010 and July 2011.  The Veteran reported painful right wrist; however, on examination, the Veteran had full range of motion with no loss due to pain.  See Compensation and Pension examinations, September 2010, July 2011.  The July 2011 examiner specifically found that the Veteran had no residuals from his right wrist injury.  The examiner found no fracture residuals on x-rays or functional impairment.

The Board has considered the Veteran's assertion that he has residuals from an in-service right wrist fracture.  While he is competent to report symptoms such as pain and that it has continued since his January 2010 fall, the Board finds his assertion not credible.  Specifically, he was not treated for right wrist pain subsequent to January 2010 and he denied having localized joint swelling, limb pain, and limb swelling during his July 2010 separation examination.  Regarding the injury itself, the Veteran is competent to report that he fell; however, he is not competent to report that he fractured his wrist because a bone fracture generally, unless a compound fracture, cannot be observed by laypersons.  Here, service treatment records fail to show a right wrist fracture during service.  At separation from service, he did not report right wrist pain.  Moreover, a disability was not found during either Compensation and Pension examination.  The July 2011 examiner specifically found that the Veteran had no residuals from his right wrist injury and stated that x-rays did not show residuals from a fracture.

Under the applicable regulation, the term 'disability' means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1 (2014); see Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  Thus, a symptom without a diagnosed or identifiable underlying malady or disorder, does not, in and of itself, constitute a 'disability' for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (dismissed in part and vacated in part on other grounds by Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001)).  The requirement that a current disorder be present is satisfied when a claimant has a disorder at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disorder resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this case, a clinical diagnosis of a right wrist disability has not been of record since the service connection claim was initially filed in July 2010.  In the absence of proof of a present disorder (and, if so, of a nexus between that disorder and the active military service), there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  This principle has been repeatedly reaffirmed by the United States Court of Appeals for the Federal Circuit (Federal Circuit), which has stated that 'a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability.'  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Accordingly, service connection for a right wrist disability is not warranted because the Veteran has not satisfied the first requirement of service connection, i.e., a current diagnosis.  See 38 C.F.R. § 3.303; see Gilpin, 155 F.3d at 1353; Brammer, 3 Vet. App. at 225.



ORDER

Service connection for a right wrist disability is denied.


REMAND

The Veteran seeks service connection for a right knee disability.  The Board notes that the Veteran was treated for right knee pain during service in January 2010.  The provider found that the Veteran's signs and symptoms were consistent with lateral patellar tracking syndrome, bilaterally or patellofemoral dysfunction.  The Veteran also complained of bilateral knee pain at separation from service and during his Compensation and Pension examinations.  On review of the examination reports, the Board finds that the reports are inadequate for rating purposes because the examiners did not address the Veteran's report of continued pain since service or his in-service diagnosis of pain as lateral patellar tracking syndrome, bilaterally or patellofemoral dysfunction.  Therefore, on remand, a VA examination must be schedule to determine the etiology of the right knee pain.

The Veteran also seeks service connection for bilateral flat feet.  The Board observes that the Veteran's pes planus was noted on his entrance examination.  Regulations provide that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  Clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  Here, the Veteran had a Compensation and Pension examination in July 2011; however, the examiner did not indicate whether the Veteran's pes planus worsened during his period of active service.  Therefore, the examination report is inadequate for rating purposes and a remand is required to obtain an adequate etiology opinion.

The Veteran also seeks service connection for sleep apnea.  It is unclear from the record whether the Veteran currently has sleep apnea.  However, he has reported and service treatment records show sleep disturbance.  On remand, a VA examination must be scheduled to determine whether the Veteran has a current sleep disorder, to include sleep apnea, and whether it is related to service.

The Veteran also seeks increased ratings for his service-connected lumbar spine and left knee disabilities.  He indicated in June 2015 that his disabilities are worse than currently rated.  Further, subsequent to his September 2010 and July 2011 Compensation and Pension examinations, he submitted a claim for a TDIU, which suggests a worsening of his service connected disabilities.  Because the evidence suggests that his disabilities may have worsened since July 2011, the Board finds that a VA examination must be scheduled to determine the current severity of his lumbar spine and left knee disabilities.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

Finally, regarding entitlement to a TDIU, the Board finds that an examination must be scheduled to determine whether the Veteran's service-connected disabilities render him unable to obtain and maintain substantially gainful employment.

Accordingly, the case is REMANDED for the following action:

1. Obtain outstanding VA treatment records, if any.

2. Schedule the Veteran for a VA examination of the right knee and bilateral pes planus.  The examiner must be provided access to the electronic claims files on VBMS and Virtual VA and provided a copy of this remand.  The examiner must indicate review of these items in the examination report.

All necessary tests must be conducted.

Regarding the right knee, the examiner must identify all right knee disorders noted since July 2010, the Veteran's date of separation from service.  The examiner must address the in-service findings of lateral patellar tracking syndrome, bilaterally, and patellofemoral dysfunction as noted in January 2010 service treatment records, and indicate whether either diagnosis has been present since July 2010.  The examiner must address the Veteran's complaints of pain during and subsequent to service and identify the etiology of the pain, if possible.

For each diagnosis of the right knee, the examiner must opine whether it is at least as likely as not (50 percent or greater probability) that any right knee disability is due to service or a service-connected disability, such as the lumbar spine or left knee disability, or whether the right knee disability has been aggravated beyond the normal progression of the disability due to a service-connected disability, such as the lumbar spine or left knee disability.

Regarding the feet, the examiner must indicate whether the Veteran's bilateral pes planus worsened during service.  If the disability worsened, the examiner must opine whether the pes planus clearly and unmistakably (obvious and manifest, undebatable) was not aggravated by service and that any increase in severity was clearly and unmistakably (obvious and manifest, undebatable) due to the natural progression of the disability.  

For any other diagnoses of the feet, the examiner must opine whether it is at least as likely as not (50 percent or greater probability) that any disability is due to service or to a service-connected disability, such as the lumbar spine or left knee disability, or whether the disability has been aggravated beyond the normal progression of the disability due to a service-connected disability, such as the lumbar spine or left knee disability.

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3. Schedule a VA examination for the Veteran's sleep disturbance.  The examiner must be provided access to the electronic claims files on VBMS and Virtual VA and provided a copy of this remand.  The examiner must indicate review of these items in the examination report.

All necessary tests must be conducted.

For any sleep disorder diagnosed, indicate whether it is at least as likely as not (50 percent or greater probability) that the diagnosed disability is due to service.  In rendering this opinion, the examiner must note the Veteran's sleep studies conducted during service and address his complaints of snoring during and subsequent to service.  The examiner should consider whether the Veteran's snoring and obesity during service were early symptoms of any current sleep disability.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4. Schedule the Veteran for a VA examination to address the current severity of his service-connected lumbar spine and left knee disabilities.  The examiner must be provided access to the electronic claims files on VBMS and Virtual VA and provided a copy of this remand.  The examiner must indicate review of these items in the examination report.

All necessary tests must be conducted.  The examiner's report should include range of motion findings and findings as to any weakness, and should set forth all current complaints, findings, and diagnoses.  The report should also discuss the presence or absence of pain as well as functional impairment.

5. After completion of the above, schedule the Veteran for a VA examination to address the current severity of his service-connected disabilities for TDIU purposes.  The examiner must be provided access to the electronic claims file on VBMS and Virtual VA and provided a copy of this remand.  The examiner must indicate review of these items in the examination report.

Provide the examiner with access to the Veteran's electronic claims files on VBMS and Virtual VA and provide the examiner with a list of the Veteran's service-connected disabilities.

The examiner should provide a complete description of the effects of the service-connected disabilities on the Veteran's ordinary activity, including employment.

The examiner must address the extent of functional and industrial impairment due to the Veteran's service-connected disabilities and furnish a full description of the effects of the service-connected disabilities on the Veteran's ordinary activity which include employment.  See 38 C.F.R. § 4.10.  This description may include an opinion on such questions as whether a claimant's condition precludes, for example, standing for extended periods, lifting more than a certain weight, sitting for eight hours a day, or performing other specific tasks.  Moore v. Nicholson, 21 Vet. App. 211, 219 (2007), rev'd on other grounds sub nom.  Moore v Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

All opinions must be supported by rationale.

6.  The Veteran must be advised of the importance of reporting to the scheduled VA examinations and of the possible adverse consequences, to include the denial of his claims, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2014).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled VA examinations must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

7. Then, readjudicate the Veteran's claims, to include whether referral for extraschedular consideration is warranted for any claim, to include the lumbar spine, left knee, and TDIU.  If any action remains adverse to the Veteran, issue a supplemental statement of the case and allow an appropriate opportunity for response.  Thereafter, return the case to the Board, if otherwise in order.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


